7. EU-Russia summit (vote)
- Motion for a resolution:
- Before the vote:
I wish to inform you that the Group of the Alliance of Liberals and Democrats for Europe has withdrawn from the joint motion for a resolution.
- Before the vote on paragraph 2:
Mr President, I would like to move the following oral amendment on behalf of the PPE-DE Group. 'Stresses the importance of strengthening unity and solidarity among the EU Member States in their relations with Russia. Welcomes, therefore, the common line taken by the EU in the negotiations with Moscow on the lifting of Russia's ban on Polish agricultural products;'.
(Parliament accepted the oral amendment)
- Before the vote on Amendment 11:
(FR) Ladies and gentlemen, in view of the discussion that we had yesterday, we should like to replace in the text:
'Calls on the European Union to demonstrate solidarity with Estonia in the context of recent events in Tallinn;'
(FR) Where Tallinn appears in the text, we would like,
'in the context of the recent events in Moscow.' The main problem was the way events were handled in Moscow, rather than in Tallinn, and we would therefore prefer the text to read 'the events in Moscow'. That would seem more appropriate.
(Parliament rejected the oral amendment)
(NL) Mr President, ladies and gentlemen, on behalf of the Group of the Greens/European Free Alliance, I should like to attempt, by means of an oral amendment, a better and more correct wording to the second part of Paragraph 11, which would then read as follows, and I will read it out in English: 'in particular by means of enhanced dialogue over Ukraine en Belarus and joint efforts to finally resolve the frozen conflicts in Moldova en the South Caucasus'. 'Nagorno-Karabakh and Georgia' would therefore be deleted and replaced by 'in Moldova and the South Caucasus'.
(Parliament rejected the oral amendment)